Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 1 of 18 PageID #:786




                           EXHIBIT A
  Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 2 of 18 PageID #:786




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

PETER PILARSKI, individually and         )                  Case No. 17-cv-08659
on behalf of similarly situated persons, )
                                         )                  Chief Judge Rebecca R. Pallmeyer
                       Plaintiff,        )
                                         )
                v.                       )
                                         )
RENT RECOVER OF BETTER NOI LLC,          )
later incorporated as RENT RECOVER, LLC, )
and BETTERNOI, LLC,                      )
                                         )
                       Defendants.       )

                         DECLARATION OF CURTIS C. WARNER

       I, Curtis C. Warner declare that the following statements are true:

       1.      I received my undergraduate degree from Grand Valley State University, Allendale,

Michigan, in 1993, my Masters Degree in Education from Wayne State University in 1998, and

my Juris Doctorate from Michigan State University – Detroit College of Law (now Michigan State

University – College of Law), cum laude, in 2002. During law school, I was the Editor-in-Chief

for the Michigan State University – Detroit College of Law Journal of Medicine and Law and

interned with the United States Army Judge Advocate General’s Office at Fort Carson in Colorado

in the claims department.

       2.      In August 2002, I began working as an associate attorney at Collins & Blaha, P.C.,

an employment law firm that represents various school districts in the State of Michigan.

       3.      From April 2003 to March 2005, I worked as a staff attorney at Michigan Migrant

Legal Assistance Project, Inc., (now Migrant Legal Aid) in Grand Rapids, Michigan, representing

migrant farm workers in various labor and consumer disputes before administrative agencies,

federal and state courts. During that time I represented a client before the Michigan Supreme
  Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 3 of 18 PageID #:786




Court. Lopez v. Hardy’s Holsteins LLC, 2005 MIWCLR (LRP) LEXIS 151 (Mich. WCAC, June

24, 2005) sub nom. Lopez v. Worker’s Compensation Appellate Comm’n., No. 263842, 2005 Mich.

App. LEXIS 3312 (Mich. App., Sept. 23, 2005); 704 N.W. 2d 709, 474 Mich. 893 (Mich. 2005).

I am currently a board member of Migrant Legal Aid and am counsel on several pending cases in

which Migrant Legal Aid is also counsel of record.

       4.      From March 2005 to September 2006, I was an associate attorney at the consumer

class action law firm of Edelman Combs Latturner & Goodwin LLC in Chicago, Illinois

(“Edelman Combs”). “Edelman, Combs, Latturner & Goodwin, LLC, [is] a small Chicago law

firm specializing in consumer credit, debt collection, FDCPA, predatory lending practices, and

class action litigation.” Miller v. Midland Credit Mgmt., 08 C 780, 2009 U.S. Dist. LEXIS 16273 *

6-7 (N.D. Ill. Mar. 2, 2009).

       5.      In October 2006, I started Warner Law Firm, LLC, and am the principal member

of the firm. I am a solo practitioner and do not have any staff.

       6.      I am a member of both the Michigan (Admitted 2002) and Illinois (Admitted 2004)

bars and am admitted to practice before the following Courts: Supreme Court of the United States,

Seventh Circuit Court of Appeals, Sixth Circuit Court of Appeals, Northern District of Illinois,

Central District of Illinois, Eastern District of Michigan, Western District of Michigan, Northern

District of Indiana, Southern District of Indiana and Eastern District of Wisconsin. I have also

been permitted to practice pro hac vice in the District of New Jersey, the Eastern District of

Virginia, Monterey County, California, and the Middle and Southern Districts of Florida.

       7.      I am a member of the Trial Bar of the Northern District of Illinois, having twice

served the Court as appointed counsel in Title VII cases, once in a bank financing case, once in a

FCRA case and once in a prisoner rights case. I have also performed pro bono work for the Legal



                                                 2
  Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 4 of 18 PageID #:786




Assistance Foundation of Metropolitan Chicago taking a mortgage fraud case to trial after 3 ½

years of litigation and obtaining a modest five-figure judgment against one defendant, a six-figure

settlement from the other defendants, and waived my legal fees for the benefit of the indigent client

whose home was taken from her.

       8.      Since its founding in 2006, I have been approved as a class counsel in the following

matters to which final approval has been granted: Loveday v. Financial Asset Management

Systems, Inc., 2:18-cv-10218-GAD-MKM (E.D. Mich. May 24, 2019) (FDCPA); Dilallo et al. v.

Miller and Steeno, P.C., et al., 16 C 51 (N.D. Ill. Mar. 16, 2018) (FDCPA); Patel v. AT&T Services,

Inc., 15 C 8174 (N.D. Ill. Sept. 20, 2017) (TCPA – Autodialer); Florence Mussat, M.D., S.C. v.

E.S. Medical Supplies and Equipment Inc., 16 C 1240 (N.D. Ill. Sept. 13, 2017) (TCPA – Junk

Fax); Tsang v. Zara USA, Inc., 15-cv-11160 (N.D. Ill. Nov. 2, 2016) (FCRA – Receipt); Vasquez

v. Zara USA, Inc., 15 C 3433 (N.D. Ill. March 8, 2016) (FCRA – Receipt); Florence Mussat,

M.D., S.C. v. Insurance Group of America Holdings, LLC., 13 C 7798 (N.D. Ill. May 7, 2015)

(TCPA – Junk Fax); Krishnan et al. v. Autovest LLC, 13 C 8654 (N.D. Ill. Mar. 27, 2015)

(FDCPA); Paci v. Elmhurst Auto Werks, LTD, 14 C 1158 (N.D. Ill. Feb. 2, 2015) (FCRA –

Receipt); Pursak v. Lumber Liquidators, Inc., 12 C 6984 (N.D. Ill Nov. 17, 2014) (FCRA –

Receipt); Florence Mussat M.D., S.C. v. Betterdoctor, Inc., 13 C 8377 (N.D. Ill. July 10, 2014)

(TCPA Junk Fax); Sanders et. al. v. W&W Wholesale, Inc., 11 C 3557 (N.D. Ill. Apr. 11, 2014)

(FCRA – Receipt); Bargains in a Box, Inc., 13 C 3964 (N.D. Ill. Mar. 27, 2014) (FCRA – Receipt);

Florence Mussat M.D., S.C. v. Global Healthcare Resource, LLC, 11 C 7035 (N.D. Ill. Nov. 1,

2013) (TCPA Junk Fax); Tang v. Medical Recovery Specialists Inc., 11 C 2109 (N.D. Ill)

(FDCPA); Tang v. Pita Inn Inc, 11 C 3833 (N.D. Ill. May 2, 2012) (FCRA – Receipt); Balbarin

v. North Star Acquisition, LLC, 10 C 1846 (N.D. Ill. Apr. 12, 2012) (TCPA Autodialer); O’Hara



                                                 3
  Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 5 of 18 PageID #:786




v. Medieval Times USA, Inc., 3:10-cv-751 (D. N.J. Mar. 6, 2012) (FCRA – Receipt); Todd v. HB

Windows and Doors, Inc., 10 C 4986 (N.D. Ill. Aug. 18, 2011) (FCRA – Receipt); Seppanen v.

Krist Oil Co., 2:09-cv-195 (W.D. Mich. Aug. 9, 2011) (FCRA – Receipt); Vallejo v. National

Credit Adjusters, LLC, 10-cv-103 (N.D. Ind. Nov. 3, 2010) (FDCPA); Mitchem v. Northstar

Location Services, LLC, 09 C 6711, (N.D. Ill. May 13, 2010) (FDCPA); Housenkamp v. Weltman,

Weinberg & Reis, Co. of Michigan, Case No. 1:09-cv-10613-TLL-CEB (E.D. Mich. May 11,

2010) (FDCPA); Kern v. LVNV Funding, Inc., 09 C 2202, (N.D. Ill. Jan. 21, 2010) (FDCPA);

Prieto et al. v. HBLC, Inc. and Steven J. Fink & Assoc., P.C., 08 C 2817 (N.D. Ill. Dec. 15, 2008)

(FDCPA); Dobson v. Asset Acceptance LLC, 07 C 6203, (assigned as related to 07 C 5967) (N.D.

Ill. 2008) () (FDCPA); Horton v. IQ Telecom, 07 C 2478 (N.D. Ill. May 5, 2008) (FDCPA).

       9.      In Cavin v. Home Loan Center, Inc. 236 F.R.D 387 (N.D. Ill. 2007), a specific

finding regarding my ability as class counsel was made in that, “[t]he Court finds that Mr. Warner

[is]. . . ‘experienced, competent, qualified and able to conduct the litigation vigorously’”, and

therefore met the adequacy of class counsel requirement under Rule 23(a)(4)). Id. at 395.

       10.     I was the primary brief writer on Mitchem v. Illinois Collection Service, 271 F.R.D.

617 (N.D. Ill. 2011) and Balbarin v. North Star Capital Acquisition, 2011 U.S. Dist. LEXIS 686

(N.D. Ill. Jan. 5, 2011), which are the first two cases in the nation granting a contested class

certification motion for claims brought under the Telephone Communication Protection Act for

calls to cellular telephones without express prior consent.

       11.     I contributed to the writing of the plaintiffs’ joint brief in a TCPA matter of first

impression and was second chair at oral argument in the Seventh Circuit in Soppet v. Enhanced

Recovery, Co., LLC, 679 F.3d 637 (7th Cir. 2012).




                                                 4
  Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 6 of 18 PageID #:786




       12.       I have represented successful objectors before the Seventh Circuit in reversing the

District Court’s approval of a nationwide class action settlement. Redman v. RadioShack Corp.,

768 F.3d 622 (7th Cir. 2014).

       13.       I have filed a petition for writ of certiorari to the United States Supreme Court.

Nicaj v. Shoe Carnival, Inc., 135 S. Ct. 1429 (2015) (cert denied).

       14.       Since beginning the practice of law, I have been involved in the litigation of over

250 cases on behalf of consumers in the courts to which I am admitted.

       15.       Since forming Warner Law Firm, LLC, I have filed over 100 cases on behalf of

consumers throughout the federal district courts of Illinois, Michigan and Indiana and have

represented clients’ interests before the Seventh and the Sixth Circuit Court of Appeals. Since

beginning the practice of law, I have been involved in the litigation of over 250 cases on behalf of

consumers in the courts to which I am admitted.

       16.       Warner Law Firm, LLC also defends consumers in state court proceedings filed by

their alleged creditors and/or assignees. The firm has billed out my hourly time at a discount as

these consumers are typically financially distressed.

       17.       As of August 1, 2009, in such state court cases Warner Law Firm, LLC charges and

has been paid for my services at an hourly rate of $305 per hour, August 1, 2010, at $320 per hour,

August 1, 2011, $340 per hour, August 1, 2012, $360 per hour, August 1, 2013, $400 per hour,

August 1, 2014, the firm increased my hourly rate to $450 per hour.       The firm’s current billing

rate in greater Chicago, Illinois area for my time is $550 per hour.

       18.       I have received specific awards for my hourly rate as follows:

Illinois Cases




                                                  5
  Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 7 of 18 PageID #:786




       a.      Schwersenska v. Brookfield Consulting Group, Inc., 13 cv 50383 (N.D. Ill. Feb.

17, 2015) (finding that Plaintiff’s requested hourly rate of $450 per hour was “a reasonable

rate”) report and recommendation affirmed (Mar. 9, 2015);

       b.      Prusak v. Lumber Liquidators, Inc., 12 C 6984 (N.D. Ill. Nov. 11, 2014)

(approving a $450 hourly rate);

       c.      Tang Rincon v. Taqueria Los Comales #1, Inc., 13 C 2712 (N.D. Ill. Apr. 30,

2014) (approving a $400 per hour rate);

       d.      Florence Mussat M.D., S.C. v. Global Healthcare Resource, LLC, 11 C 7035

(N.D. Ill. Nov. 1, 2013) (approving hourly rate of $400 for work done after August 1, 2013,

$360 August 1, 2012-2013, $340 August 1, 2011-2012, and $320 for work done prior to August

1, 2011);

       e.      In Bautista v. Feedman Anselmo Lindberg LLC, et al., 13 C 3962, (N.D. Ill.

Sept. 24, 2013), (approving a $360 hourly rate pre-August 1, 2013, as reasonable);

       f.      Todd v. HB Windows and Doors, Inc., 10 C 4986 (N.D. Ill. Aug. 18, 2011) (the

court in a class action brought under the FACTA amendments to the Fair Credit Reporting Act

awarded Mr. Warner 1/3 of the settlement fund established and in doing so commented on the

record that it was more than a fair amount acknowledging that it was slightly higher than what

the Lodestar calculation would have been at $305 per hour for work done prior to August 1,

2010, $320 per hour for work done prior to August 1, 2011, and $340 per hour for work done

after August 1, 2011);

       g.      Todd et al v. New Quick Market, 11 C 1532 (N.D. Ill. July 7, 2011) ($320);

Sanders v. Golden Kitchen, 10 C 1290 (N.D. Ill. Aug. 5, 2010) ($305); Todd et al. v. Licores




                                                6
  Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 8 of 18 PageID #:786




El Potrillo, 10 C 1135 (N.D. Ill. July 8, 2010) ($305); and Sterling v. Blatt Hasenmiller, 09 C

1288, (N.D. Ill. Apr. 23, 2009) ($305);

Michigan Cases

       a.        Loveday v. Financial Asset Management Systems, Inc., 2:18-cv-10218-GAD-

MKM, ECF No. 33, (E.D. Mich. May 24, 2019) (finding that the requested hourly rate of $400

per hour in the Eastern District of Michigan in an FDCPA case is reasonable);

       b.        Burton v. RAB Performance Recoveries L.LC., 1:11-CV-261, Doc #51, Opinion

and Order, p. 5 (W.D. Mich. Nov. 7, 2011) ($300).

       19.       However, depending on how the district court views the complexity of the case

and the number of attorneys involved, such as four, a reduction in Mr. Warner’s rate has been

upheld to unspecified amount so long as the ultimate reasons for the total amount of the award

to all counsel is apparent on the record. Schlacher v. Law Office of Phillip J. Rotche &

Associates, P.C., 574 F.3d 852 (7th Cir. 2009) rehearing denied by 2009 U.S. App. LEXIS

22080 (7th Cir. Sept. 28, 2009); Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA,

559 U.S. 573, 598 n. 16 (2010) (quoting Schlacher, 574 F.3d at 854-55) (a downward

adjustment to the loadstar was affirmed by the Seventh Circuit where existed the “unnecessary

use of multiple attorneys . . . in a straightforward, short-lived [FDCPA] case.”).

       20.       Attached to this declaration as Appendix 1 is the record of my time and costs

advanced to the client through July 26, 2019.

       21.       This matter was taken on a contingency of success basis, with Plaintiff’s counsel

only being able to recover their attorney’s fees and costs from the Defendants via a settlement or

a Court award.




                                                 7
  Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 9 of 18 PageID #:786




       22.    If Plaintiff were not to prevail or a settlement was not reached, neither of Plaintiff’s

counsel would not recover any attorney’s fees.

       23.    I have utilized billing in time increments of six minutes as “.1”.

       24.    My time in this case was kept contemporaneously using time notes and imputed

into an Excel spreadsheet.

       I Curtis C. Warner declare under penalty of perjury that the foregoing is true and

correct.

Executed on July 26, 2019

                                                 /s/ Curtis C. Warner
                                                    Curtis C. Warner
Curtis C. Warner
Warner Law Firm, LLC
350 S. Northwest HWY, Ste. 300
Park Ridge, IL 60068
(847) 701-5290 (TEL)
cwarner@warner.legal




                                                  8
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 10 of 18 PageID #:786




 	  
 	  
 	  
 	  
 	  
 	  
 	  
 	  
 	  
 	  
 	  

                           APPENDIX 1
                                                                                   Date       Description                                                                                Time Costs
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 11 of 18 PageID #:786




                                                                                              TOTALS                                                                                      144.6 $5,613.50
                                                                                   9/15/17    Comm. w/ Evanchek (Bankruptcy Atty) re: Pilarski issue with collection letter after BK       0.1
                                                                                   9/17/17    Pilarski retainer agreement                                                                  0.1
                                                                                   11/9/17    emal from Evancheck re: Pilarski                                                             0.1
                                                                                   11/15/17   Resaerch, Draft Complt                                                                       2.2
                                                                                   11/16/17   Resaerch and cont draft                                                                      0.5
                                                                                   11/16/17   Comm. w/ Evanchek re: client dox, send draft of complt, rev. w. Pilarski                     0.2
                                                                                   11/29/17   Call w/ Evancheck / Pilarski                                                                 0.2
                                                                                   11/30/17   Filing Fee                                                                                          $400.00
                                                                                   12/4/17    Review Order re: MIDs and review MIDs standing order anc checklist                           0.4
                                                                                   12/7/17    Review order                                                                                 0.1
                                                                                   12/11/17   Process Server                                                                                       $69.00
                                                                                   12/27/17   emails from/to S. Strickler and resp.                                                        0.1
                                                                                   1/2/18     Rev. Ct. Order and email to OC requesting face to face meeting and dates of availability     0.1
                                                                                   1/3/18     email to OC about avaiability on Thur. for face to face, read resp and rply                  0.1
                                                                                   1/4/18     emails from/to S. Strickler and resp.                                                        0.1
                                                                                   1/4/18     Face to face meeting w/ Strickler w/walk to office                                             1
                                                                                   1/5/18     emails with Evancheck for BK documents                                                       0.1
                                                                                   1/8/18     emails with JE re: notice of BK to Haubor Club                                               0.1
                                                                                   1/10/18    Rev. of MTD                                                                                  0.1
                                                                                   1/10/18    Call to JE and rev. of his view of Mich law and arg. MTD                                     0.3
                                                                                   1/11/18    Rev, JRS and email to SS                                                                     0.1
                                                                                   1/11/18    Research and Draft Resp to MTD                                                               5.8
                                                                                   1/11/18    Research and Draft Resp to MTD 18:30-20:33                                                   2.1
                                                                                   1/12/18    Research and Draft Resp to MTD & Revise                                                      1.3
                                                                                   1/17/18    File clean copy of JSR                                                                       0.1
                                                                                   1/17/18    email to Pilarski                                                                            0.1
                                                                                   1/18/18    email from Pilarski                                                                          0.1
                                                                                   1/24/18    cont resaerch and editing of resp in opp to MTD Counts I & II                                1.8
                                                                                   1/29/18   File Resp to MTD                                                                                    0.1
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 12 of 18 PageID #:786




                                                                                   1/29/18   Travel to Court (Morning Rush Hour) (1.5)                                                           1.5
                                                                                   1/29/18   Court                                                                                               0.4
                                                                                   1/29/18   Travel from Court (.5)
                                                                                   1/29/18   Review Order and Calandar                                                                           0.1
                                                                                   2/7/18    Review Client Dox and Draft Initial Disclsorues                                                     1.7
                                                                                   2/8/18    Email to Client to review and respond to initial Disclsorues                                        0.1
                                                                                   2/9/18    Draft Certificate of Service of MID and efile                                                       0.1
                                                                                   2/10/18   Review Def. MID and send Rule 37 emailto OC re: omissions and missing documents and to suppl.       0.8
                                                                                   2/13/18   Resaerch and prep for oral arguments                                                                  2
                                                                                   2/14/18   Resaerch and prep for oral arguments                                                                  4
                                                                                   2/15/18   Travel to from court (Metra) (2)
                                                                                   2/15/18   Draft Oral Argument Outline in Court                                                                0.5
                                                                                   2/15/18   Oral arguments                                                                                      0.4
                                                                                   2/15/18   Phone call to JE re: opinion and issues moving forward with case                                    0.2
                                                                                   2/23/18   email to OC re: insurance policy not provided                                                       0.1
                                                                                   2/23/18   email from SS, rev. of dox                                                                          0.2
                                                                                   3/6/18    Draft Supp Resp MID                                                                                 0.1
                                                                                   3/6/18    Draft discovery requests                                                                            1.4
                                                                                   3/6/18    email to Stirckler                                                                                  0.1
                                                                                   4/3/18    emails from/to S. Strickler and resp.                                                               0.1
                                                                                   4/20/18   email to S. Stricker had not rec'v disc.                                                            0.1
                                                                                   4/23/18   email to SS re: had not rec'd discovery due by stip on April 1, where is it?                        0.1
                                                                                   4/24/18   email to OC re: status of again overdue discovery responses.                                        0.1
                                                                                   4/24/18   Rev. of Ins policy and fax to Hiscox regarding lawsuit to make sure it has notice of lawsuit to trigger
                                                                                                                                                                                                 0.2 policy Art 9 sublimit
                                                                                   4/24/18   Revise proposed PO                                                                                  0.1
                                                                                   4/24/18   Review of Def's disc responses and draft notes for R 37 conf                                        0.3
                                                                                   4/24/18   email from oc re: dep and resp req Rule 37 conf, on dep and disc production                         0.1
                                                                                   4/24/18   email to plt re: discovery responses and formulating settlement demand on a class basis             0.1
                                                                                   5/1/18    Phone conf w/ Plt. Re his settlement authority                                                      0.1
                                                                                   5/1/18    email w/ Settlement demand                                                                          0.1
                                                                                   5/1/18    Draft talking points for Rule 37 conf                                              0.3
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 13 of 18 PageID #:786




                                                                                   5/1/18    Rule 37 telephonic Rule 37 conf.                                                   0.5
                                                                                   5/1/18    email to Plt. Recap of conv. w/ OC, settlement demand, and issue of dissolution    0.1
                                                                                   5/14/18   email from SS re: Def Rog resp                                                     0.1
                                                                                   5/16/18   email from SS re dep dates of GT                                                   0.1
                                                                                   5/18/18   email to SS                                                                        0.1
                                                                                   5/19/18   Draft notice of Dep for GT and Rule 30(b)(6) topics                                0.3
                                                                                   5/24/18   email to Strickler re: status of sample leases and BK scrub info, resp from ss     0.1
                                                                                   5/29/18   Book Court Reporter                                                                0.1
                                                                                   5/29/18   email from SS with dox                                                             0.1
                                                                                   5/30/18   email from SS w/ sample leases and review                                          0.4
                                                                                   5/31/18   email to SS re: redaction of landlords, and rev. SS email with names of LL         0.1
                                                                                   5/31/18   Dep Perp for Torche dep.                                                             2
                                                                                   6/1/18    Dep of Greg T.                                                                     2.3
                                                                                   6/1/18    email to Strickler whether she would accpet SOP for Sub to M&S, and resp from SS   0.1
                                                                                   6/1/18    email to Pilarski                                                                  0.1
                                                                                   6/4/18    email SS re: Pilarski Dep Date                                                     0.1
                                                                                   6/4/18    emails w/ plt                                                                      0.1
                                                                                   6/4/18    Draft sub to M&S                                                                   0.2
                                                                                   6/4/18    Flight Adv. For Plt. UA DTW->ORD->DTW                                                    $213.40
                                                                                   6/14/18   email from SS w/ disc. To plt                                                      0.1
                                                                                   6/18/18   email from SS re: M&S obj to sub                                                   0.1
                                                                                   6/18/18   Dep Tr. Toache                                                                           $663.85
                                                                                   6/24/18   emails from/to Pilarski                                                            0.1
                                                                                   6/25/18   Draft Pilarski Dep. Perp Sheet                                                     1.5
                                                                                   6/25/18   email to Pilarski                                                                  0.1
                                                                                   6/29/18   email to/from Plt                                                                  0.1
                                                                                   6/30/18   Call w/ Plt re: dep prep                                                           0.5
                                                                                   6/30/18   email to plt                                                                       0.1
                                                                                   7/2/18    Pick up Pliarski at ORD and drive downtown, dep prep                               0.7
                                                                                   7/2/18    Court                                                                              0.4
                                                                                   7/2/18     Dep Prep of Mr. Pilarski                                                   1.5
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 14 of 18 PageID #:786




                                                                                   7/2/18     Defend Dep of Mr. Pilarski                                                   1
                                                                                   7/2/18     Drive Mr. Pilarski out to ORD                                              0.7
                                                                                   7/2/18     email exchanges w/ SS re: dep                                              0.1
                                                                                   7/10/18    Draft Am. Complt, Resaesrch                                                2.4
                                                                                   7/12/18    finalize Am . Complt and efile                                             0.1
                                                                                   7/12/18    email Clerk of Court for Summons for BetterNOI                             0.1
                                                                                   7/13/18    emails w/ Pilarski re: discovery                                           0.1
                                                                                   7/13/18    Follw up email to Court Reportr on 6/20 transcript request                 0.1
                                                                                   7/16/18    Review and Draft Responses to Interrogatories and Document Requests        3.5
                                                                                   7/16/18    Recp't of Pilarski signed discovery responses                              0.1
                                                                                   7/16/18    email to OC with discovery resp and COS                                    0.1
                                                                                   7/18/18    Prcess Server Better NOI                                                          $95.00
                                                                                   7/27/18    Court hearing transcript 2/15/18                                                  $58.40
                                                                                   8/1/18     Dep Tr. Pilarski                                                                 $212.29
                                                                                   8/6/18     Research and Draft Resp on Opp to BetterNOI MTN Diss, edit, and finalize   9.8
                                                                                   8/7/18     Resaerch and Draft Class Cert MTN                                          3.5
                                                                                   8/8/18     Travel to and from Court (1.8)
                                                                                   8/8/18     Court                                                                      0.4
                                                                                   8/18/18    Research of BNOI property and interrconec. For SJ                          0.4
                                                                                   8/18/18    email from plt                                                             0.1
                                                                                   8/20/18    Remb. Plt. Adv. For Parking at DTW to travel for 7/2 Dep.                         $13.00
                                                                                   8/21/18    Travel to and from Court (1.8)
                                                                                   8/21/18    Court                                                                      0.4
                                                                                   8/24/18    Resaerch post disolution of RR                                             0.3
                                                                                   9/5/18     Reply to Class Cert                                                        5.9
                                                                                   9/8/18     SJ SMF                                                                     1.3
                                                                                   9/10/18    SJ SMF                                                                     0.3
                                                                                   9/15/18    SJ SMF                                                                       2
                                                                                   9/17/18    Mtn for SJ and SMF                                                         9.3
                                                                                   10/10/18   Resaerch and formulate arguments for Court in opp to Defs MTN for po       0.5
                                                                                   10/10/18   Rule 37 email re: BetterNOI dox production                                         0.3
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 15 of 18 PageID #:786




                                                                                   10/12/18   Travel to and from Court (1.8)
                                                                                   10/12/18   Court                                                                              0.4
                                                                                   8/21/18    email to SS re: revisting tax document request.                                    0.1
                                                                                   8/23/18    Rev. Am. Answer                                                                    0.1
                                                                                   8/23/18    emails w/ SS re: tax dox                                                           0.1
                                                                                   8/29/18    Rev. of Defs Class Resp                                                            0.3
                                                                                   8/30/18    email to SS re: redacted exhibit                                                   0.1
                                                                                   9/4/18     Draft notice of BNOI dep notice                                                    0.2
                                                                                   9/4/18     Draft dox req to BNOI                                                              0.2
                                                                                   10/22/18   Dep Prep for Rule 30(b)(6) BetterNOI and Fortner                                     3
                                                                                   10/22/18   email w/ BNO supp dox resp                                                         0.1
                                                                                   10/23/18   Depostion of BetterNOI / Fortner                                                   1.2
                                                                                   11/1/18    Resaerch, Draft , revise and finalize Reply in support of MTN for Summary J/ment   9.5
                                                                                   11/6/18    Follow up email on the consolidated returns                                        0.1
                                                                                   11/7/18    Fortin Dep Trans                                                                         $709.10
                                                                                   11/12/18   Rev. Fortin Dep Trans, Reseach and draft MTN to Enf and Compel Disc.                4
                                                                                   11/16/18   To From Court (1.7)
                                                                                   11/16/18   Court                                                                              0.3
                                                                                   11/27/18   rev. of email from J Messer w/ pro forma returns and resp email                    0.2
                                                                                   11/27/18   email ehchange w/ Borozan re ct order on what tax forms to be produced             0.1
                                                                                   12/3/18    Resreach and Draft MTN for Sanctions - Enforce                                     1.4
                                                                                   12/3/18    email to plt                                                                       0.1
                                                                                   12/7/18    to From Court (1.8)
                                                                                   12/7/18    Court                                                                              0.4
                                                                                   12/10/18   settlement comm. w/ SS                                                             0.1
                                                                                   12/13/18   Transcript of 11/16 hearing                                                               $38.80
                                                                                   12/18/18   settlement comm. w/ SS                                                             0.1
                                                                                   12/19/18   email from plt re: settlement comm resp                                            0.1
                                                                                   1/11/19    Court, and follow up with OC                                                       0.4
                                                                                   1/11/19    To From Court (1.8)
                                                                                   1/11/19   SEttlement comm. w/ SS                                                           0.1
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 16 of 18 PageID #:786




                                                                                   1/16/19   Emails w/ OC re settlement                                                       0.1
                                                                                   1/16/19   Draft Proposed Order and Notice of Class Pendency                                1.1
                                                                                   1/16/19   email to plt re: Defs offer                                                      0.1
                                                                                   1/17/19   email from plt re: settlement counter offer                                      0.1
                                                                                   1/17/19   emails w/ SS re settlement                                                       0.1
                                                                                   1/18/19   emails to / from First Class from quote on notice                                0.1
                                                                                   1/31/19   Excel Class list email, and brief look                                           0.1
                                                                                   2/4/19    email to Pilarski re: $30,000 indv. Offer / email back from Pilaraski            0.1
                                                                                   2/4/19    email to Strickler re: Plt. Resp to offer and class counter offer                0.1
                                                                                   2/5/19    Review of Def MTN to amend order                                                 0.1
                                                                                   2/7/17    Review of Landlord plaement Files                                                  4
                                                                                   2/9/19    Review of Landlord Placement Files                                                 5
                                                                                   2/10/19   Cont. Review of Files and Draft of MTN to change class def and to supp MSJ       6.3
                                                                                   2/11/19   to/from court (1.8)
                                                                                   2/11/19   Court (long call)                                                                0.7
                                                                                   2/11/19   email to DuFay for Proof reading services                                        0.1
                                                                                   2/14/19   Edit and revise arguments, proof and file Am. MTN Amend Class Def. and Supp SJ   2.3
                                                                                   2/15/19   emails from/to JM and Call w/ JM re: potentail settlement                        0.1
                                                                                   2/15/19   email to Pilarski re: settlement, and resp from Pilarski 2/16                    0.1
                                                                                   2/15/19   DuFay proof reading services                                                           $8.34
                                                                                   2/20/19   Travel to and from Court (1.8)
                                                                                   2/20/19   Court                                                                            0.4
                                                                                   2/21/19   Call w/ JM re: listen to Def sett pos.                                           0.1
                                                                                   2/26/19   Draft mtn                                                                        0.1
                                                                                   3/8/19    Call w/ Court re: Settlement Conf                                                0.2
                                                                                   3/27/19   Draft Settlement Conf. Letter                                                    1.5
                                                                                   3/28/19   Draft Settlement Conf. Letter                                                    2.1
                                                                                   4/18/19   Rev. of Defs' settlement pos. letter                                             0.2
                                                                                   4/18/19   Comm. w/ Plt.                                                                    0.2
                                                                                   4/23/19   Comm. w/ Plt.                                                                    0.2
                                                                                   4/24/19   Comm. w/ JM                                                                    0.2
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 17 of 18 PageID #:786




                                                                                   4/30/19   settlement emails with JM                                                      0.2
                                                                                   4/30/19   emails with first class                                                        0.1
                                                                                   5/1/19    emails confirming settlement on material terms                                 0.2
                                                                                   5/1/19    email w/ first class re notice costs                                           0.1
                                                                                   5/2/19    email to JM                                                                    0.1
                                                                                   5/3/19    review of minute order                                                         0.1
                                                                                   5/9/19    Draft of Settlement Dox (Revisions of template)                                1.5
                                                                                   5/13/19   email from JM                                                                  0.1
                                                                                   5/17/19   edits to settlemetn dox                                                        0.1
                                                                                   5/17/19   emails w/ JM                                                                   0.1
                                                                                   5/20/19   Rev. proposed final order                                                      0.1
                                                                                   5/20/19   email to Plt.                                                                  0.1
                                                                                   5/23/19   email from JM                                                                  0.1
                                                                                   5/23/19   email to plt                                                                   0.1
                                                                                   6/3/19    Court on Motion for Preliminary Approval                                       0.4
                                                                                   6/3/19    To/From Court (1.8)
                                                                                   6/3/19    emails w/ first class                                                          0.1
                                                                                   6/5/19    First Class Inc. Payment for Notice to the Class                                     $3,132.32
                                                                                   6/5/19    emails re: entry of prelim order to first class                                0.1
                                                                                   6/5/19    emails re: costs of first class holding atty fee and class monies              0.2
                                                                                   6/6/19    emails w/ SS and JM                                                            0.1
                                                                                   6/7/19    emails w/ SS and JM                                                            0.1
                                                                                   6/11/19   emails form first class admin and draft mtn to modify the Order                0.3
                                                                                   6/13/19   emails re: class list from class admin                                         0.1
                                                                                   6/28/19   Email from First Class that class notice went out on June 27                   0.1
                                                                                   7/1/19    Class member call                                                              0.1
                                                                                   7/2/19    emails from First Class and draft Notice of Service of CAFA and Class Notice   0.2
                                                                                   7/2/19    Class member call                                                              0.1
                                                                                   7/15/19   Class member call                                                              0.1
                                                                                   7/23/19   Call from class member needing to update address, email to First Class         0.1
                                                                                   7/26/19   Class member call                                                        0.1
Case: 1:17-cv-08659 Document #: 101-1 Filed: 07/26/19 Page 18 of 18 PageID #:786




                                                                                   7/26/19   Petition for Attorney's fees                                             3.1
                                                                                   7/26/19   Call from class member needing to update address, email to First Class   0.1
